Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 02/09/2022 is acknowledged.
Drawing objections in the Office action of 12/09/2021 are withdrawn.
Specification objections in the Office action of 12/09/2021 are withdrawn.
Claim objections in the Office action of 12/09/2021 are withdrawn.
Claim rejections under 35 U.S.C. § 112 in the Office action of 12/09/2021 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garrett W. Balich on 02/24/2022.
The application has been amended as follows: 




a bottom plate extending circumferentially around a centerline; 
a top plate extending circumferentially around the centerline and circumscribing the bottom plate; and 
a plurality of bristles secured at a joint radially between the bottom plate and the top plate, the plurality of bristles including a first set of bristles and a second set of bristles; 
the first set of bristles extending in one direction toward a seal land, the first set of bristles including a first bristle that extends to an axial distal end of the brush seal; and 
the second set of bristles extending in the one direction toward the seal land, the second set of bristles including a second bristle that extends to the axial distal end of the brush seal, the second bristle circumferentially and axially overlapping the first bristle relative to the centerline, and the second bristle angularly offset from the first bristle by an angle.

19. (Currently Amended) A brush seal, comprising: 
a first side plate extending circumferentially around a centerline; 
a second side plate extending circumferentially around the centerline; and 
a plurality of bristles disposed, axially along the centerline, between and secured to the first side plate and the second side plate, the plurality of bristles including a first set of bristles and a second set of bristles; 
and contact a seal land; and 
the second set of bristles including a second bristle that extends to the radial inner distal end of the brush seal and contact the seal land, the second bristle circumferentially and radially overlapping the first bristle relative to the centerline, and the second bristle angularly offset from the first bristle by an angle.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Brush seal with crossing bristles as claimed in independent claims 1, 13, and 19 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 2005-0006851 (Addis) discloses a seal joint assembly (Figures 1-3) as claimed, except for (a) a stationary seal land (Claim 1), and (b) the first set of bristles including a first bristle that extends to a radial inner distal end of the brush seal and contact a seal land, and the second set of bristles including a second bristle that extends to the radial inner distal end of the brush seal and contact the seal land (Claim 19).    
US 9,863,538 (Duguay) discloses a brush seal (Figures 1-14) as claimed except for the first set of bristles extending in one direction toward a seal land, the first set of bristles including a first bristle that extends to an axial distal end of the brush seal; and 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 2017-0306782 (Shah et al.) discloses a brush seal assembly (Figure 2) as claimed with brush seal having first and second set of plurality of bristles (104, 106), one plate, and stationary seal land (83, 86). Shah is silent about (a) a second plate, and the second bristle crossing the first bristle (Claim 1), (b) the first set of bristles extending in one direction toward a seal land, the first set of bristles including a first bristle that extends to an axial distal end of the brush seal; and the second set of bristles extending in the one direction toward the seal land, the second set of bristles including a second bristle that extends to the axial distal end of the brush seal (Claim 13), and (c) the first set of bristles including a first bristle that extends to a radial inner distal end of the brush seal and contact a seal land; and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675